Citation Nr: 1545291	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2014, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  The Veteran's current sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current tinnitus disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in February 2012.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions with examinations in August 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Veteran's DD Form 214 reflects service in Vietnam for up to about 1 year, but no information, including from the Veteran, shows that he served in combat.  His DD Form 214 indicates that his specialty was SPECL VEH RPMN.  He has indicated through statements including in January 2012 and April 2014 that he feels that his service experiences contributed to his hearing loss and tinnitus, and that after service, he had no noise exposure that compared to what he had in service.  

Service treatment records show treatment for a number of other problems, including while the Veteran was stationed in Vietnam, without reporting treatment for hearing loss or tinnitus.  Additionally, on service discharge examination in October 1968, the Veteran denied having or having had pertinent symptomatology such as ear trouble or hearing loss, and indicated that his present health was excellent, and his neurological system was normal.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The first mention of any hearing loss or tinnitus in the record is when the Veteran claimed service connection for them in January 2012 and indicated that they began in 1968 and were treated in Vietnam.  He also mentioned at that time, and/or has further testified to this effect during his April 2014 hearing, that he was exposed to bombings, rockets, recoilless rifles, and mortar attacks in service, and that he worked in proximity to the flight line in his duties as a special vehicle mechanic.  

No treatment records documenting hearing loss or tinnitus between service discharge and the date of an August 2012 VA examination have been submitted.  

On VA examination in August 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
60
65
LEFT
15
20
15
65
65

Speech recognition scores, using the Maryland CNC test, were 100 percent in the right ear and 96 percent in the left ear.

The examiner reviewed the Veteran's claims folder, considered the claimed noise exposure history and ear medical history, and opined that it was not at least as likely as not (a probability of at least 50 percent) that his current hearing loss was caused by or a result of an event in service.  The rationale was that the Veteran's service discharge examination report showed that his hearing was within normal limits.  

The examiner also considered the Veteran's report that his tinnitus began after his time in service.  The examiner felt that his tinnitus was associated with his hearing loss, as it was known to be a symptom associated with hearing loss.  The examiner felt that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale was that the Veteran reported that his tinnitus began after his time in the military, and the examiner knew of no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  

An April 2014 letter from a hearing care practitioner noted that many factors can play a part in hearing loss. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current bilateral hearing loss disability or tinnitus.  The preponderance of the evidence indicates that neither was manifest in service or to a degree of 10 percent within 1 year of separation, and that neither is related to service.  The Veteran's service discharge examination report is deemed most probative of whether the Veteran had hearing loss or tinnitus in service, and is in the negative, as he denied having or having had ear trouble and hearing loss, and his audiometry was normal at that time.  Any testimony from the Veteran as to in-service hearing loss and tinnitus and continuity since then is found to be lacking in credibility, given his denials of symptomatology and report of excellent health in October 1968, the lack of evidence of hearing loss and/or tinnitus until many years after service, the Veteran's report to the VA examiner in August 2012, that his tinnitus began after his time in service, and the examiner's report that his tinnitus is associated with his hearing loss.  

Furthermore, no competent evidence relates either the Veteran's current bilateral hearing loss disability or his tinnitus to service, and the examiner in August 2012 felt that neither was related to service, after considering relevant information including the service discharge examination report and the history provided by the Veteran.  She considered service and post-service noise exposure in opining regarding the Veteran's hearing loss, but found that it was important that his hearing was normal on service discharge examination, which was after the in-service noise exposure which has been claimed.  She felt that the Veteran's tinnitus was associated with his hearing loss, which is not shown to have been manifest in service or within 1 year of separation, or to have been related to service, and that his tinnitus was unrelated to service, citing that she knew of no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  No such evidence has been presented.  

The Veteran's private hearing care practitioner in April 2014 did not offer a medical opinion on either the Veteran's hearing loss or his tinnitus, and while the Veteran has opined that both are related to service, he lacks the competence to opine on these complex medical matters, as he has no demonstrated medical training concerning them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran indicated in February 2014 that he was disagreeing with the decision that he did not say anything when he got out of service.  He stated that he was not given a hearing test, and did not want to have to stay and be put through the medical process.  He just wanted to go home.  The Board finds that these statements carry no significant evidentiary weight for the matters at hand and that the Veteran clearly performed normally on audiometry on service discharge examination and clearly reported the lack of hearing loss and ear symptoms at that time, as reflected by the contemporaneous reports to this effect.  

The Veteran also indicated in February 2014 that VA advised him that he told the VA examiner that the ringing in his ears started after he got out of service, and that he was not sure how the examiner came to that conclusion due to the fact that he was not asked one question about ringing in his examination.  The Board finds that the examiner did ask him about when tinnitus symptomatology started, however, as it was her job to inquire about that and to make notations regarding the responses given.  She had no vested interest in the answer, one way or the other.  Additionally, it is very important to note the Veteran essentially denied having or having had tinnitus on service discharge examination, and that, contrary to his January 2012 assertion of treatment in Vietnam, there are no service treatment records showing treatment of it.  His October 1968 denial is deemed more probative than his current day statements, merely in a compensation setting, of having treatment for it in service, etc., particularly given the absence of service treatment records showing treatment for it.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).
	
(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


